Citation Nr: 1414267	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2011 substantive appeal, the Veteran withdrew his claim for service connection for bilateral hearing.  

The Veteran testified in June 2012 at a Travel Board hearing before the undersigned; a transcript of the hearing is located in the claims file.  Prior to the hearing, he submitted a statement and waived initial RO consideration of the then-submitted evidence.  He was advised at the hearing that the case would be held in abeyance for 30 days to allow him to submit additional evidence in support of his claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As there is insufficient evidence to determine whether the Veteran's current left knee disorder was caused or aggravated by his military service, additional development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the necessary authorizations for the release of private treatment records from the Marshfield Clinic since June 2008.  Obtain these private records and associate them with the claims folder.  If unsuccessful in obtaining these medical records, inform the Veteran and provide him an opportunity to submit copies of the outstanding medical records.

2.  Then arrange for a VA joints examination to determine the etiology of the claimed left knee disorder.  The following considerations with govern the examinations:

a.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

b.  A complete history of his left knee problems should be noted to include the Veteran's contention he had Osgood-Schattle prior to service.

c.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

d.  The examiner should provide the following opinions:

i) Whether there is clear and unmistakable (I.E., MEDICALLY AND FACTUALLY UNDEBATEABLE) evidence that any left knee disorder existed prior to service; AND IF SO, 

ii) Whether there is clear and unmistakable evidence (I.E., IS IT MEDICALLY AND FACTUALLY UNDEBATEABLE) that shows the condition was NOT permanently aggravated in service beyond the natural progression of the disorder.

iii) Whether the Veteran's current left knee disorder is otherwise related to service.

e.  While the examiner is expected to review the claims file in its entirety, his or her attention is directed to the following:

i) the Veteran's October 1969 service entrance medical history shows he gave a positive response to having a "trick" or locked knee and that surgery had been advised for left knee separation.  An explanation was provided that he had Osgood-Schattle that still ached.  The examination did not note any left knee abnormality.

ii) the February 1972 separation examination did not note any left knee abnormality.

iii) the May 1972 medical history report for enlistment into the National Guard shows he gave a positive response to having a "trick" or locked knee.

iv) November 1974 private treatment records show he had left knee arthrotomy and lateral meniscectomy.

v) the November 1974 private treatment record indicates the Veteran previously played football and had minor knee problem and that in September 1974 he was thought to have old Osgood-Schlatter's disease but found to have a definite click or pop along the joint line upon rotating externally or extending the knee beyond 45 degrees.

vi) a July 1975 private treatment record contains an impression of internal derangement of the left knee.

vii) August 1975 private treatment records showing he had advanced chondromalacia.

f.  The examiner should provide a complete rationale for all opinions provided.  Conversely, if the examiner concludes that etiological opinions cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013). 

4.  Ensure the opinions are responsive to these determinative issues.  If they are not, take any needed corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


